third party communication date of communication month dd yyyy cca-12111250-15 id uilc number release date from ------------------- sent friday date pm to ---------------------- cc ----------------- bcc subject employee audits ------- you asked whether employees must attend the initial interview in an employee tax audit the concern is that some employees using the provisions of sec_7521 are choosing not to appear at the initial interview and are instead sending a representative or in some cases not appearing at all you asked us to consider whether sec_7521 which states that the provisions of sec_7521 do not apply to investigations relating to the integrity of any officer_or_employee of the irs would allow the service to require the employee to be present at the initial interview as discussed below where an employee audit is an investigation relating to the integrity of that employee the employee does not have the right to send his or her representative to the interview without accompanying them moreover we believe the service may take the position that employee investigations of employees in auditable positions are investigations relating to integrity whereas investigations of employee in non-auditable positions are not necessarily investigations relating to integrity however we caution that nothing in sec_7521 allows the service to compel the employee’s cooperation sec_7521 describes the type of interviews to which sec_7521 applies and defines these as in person interviews between any officer_or_employee of the irs and any taxpayer relating to the determination or collection of any_tax it provides certain rights which taxpayers may assert in connection with these interviews sec_7521 in relevant part allows a taxpayer to be represented by an authorized representative in any interview described in subsection a and prevents the service from requiring the taxpayer to attend interviews along with that representative essentially the taxpayer may send their representative in their place sec_7521 provides that sec_7521 shall not apply to criminal investigations or investigations relating to the integrity of any officer_or_employee of the internal_revenue_service statutes should be construed so as to avoid rendering superfluous any statutory language 501_us_104 the language of sec_7521 does not provide an exception for every investigation of every irs employee instead congress limited this exception to criminal investigations and investigations relating to the integrity of irs employees if all employee audits fell within the exception there would be no reason for congress to specify integrity investigations did not apply to employees of the internal_revenue_service thus the investigations relating to the integrity of an irs employee must be a subset of all employee investigations in fact the statute could have just stated that section the service separates its employees into essentially two categories auditable positions and non-auditable positions we think this is the relevant distinction for purposes of the applicability of sec_7521 the service has already made a judgment about which employees should be considered auditable presumably that is because in positions involving tax_administration it is important that the employees enforcing and applying the tax laws be compliant with their own taxes in order to maintain public confidence and maintain the integrity of the internal_revenue_service an audit of an employee in such an auditable position therefore is an investigation relating to the integrity of that employee in a way that is less true of an employee in a non-auditable position lacking tax_administration responsibilities finally we note that this advice relates to initial interviews should you wish further guidance regarding whether an employee investigation could convert from a non- integrity investigation to an investigation relating to integrity for purposes of sec_7521 we would need to consider the facts of those specific cases or the specific policies you were looking to implement please let me know if you have any questions or concerns
